Title: Thomas Jefferson to Mathew Carey, 15 January 1818
From: Jefferson, Thomas
To: Carey, Mathew


                    
                        Sir
                        Monticello
Jan. 15. 18.
                    
                    I recieved yesterday your favor of the 8th with the bill of the cost of the books sent, 14.75 and I now inclose you 15.D. as fractional sums cannot  easily be passed between us let them always stand in account. with your letter came the Register, Worrall, Newcome, & Ray & your catalogue. I suppose that Josephus is on the way. but these parcels are too large to come by mail. I am afraid it will be thought an abuse of my privilege of franking, and therefore wish never to recieve by mail any thing beyond a single 8vo. when you recieve a copy of Bridgman and of the miniature Bible, I shall be glad of them. I salute you with esteem & respect
                    Th: Jefferson
                